               Case 7:20-cv-03923-PMH Document 1 Filed 05/20/20 Page 1 of 4



    FERRAIUOLI, LLC
    390 N. Orange Avenue
    Suite 2300
    Orlando, Florida 32801
    Telephone: (407) 982-7310
    Facsimile: (787) 766-7001
    Email: scolon@ferraiuoli.com
    Email: gchico@ferraiuoli.com

    Counsels for Santa Rosa Mall, LLC

    IN THE UNITED STATES BANKRUPTCY COURT
    FOR THE SOUTHERN DISTRICT OF NEW YORK

    In re:                                                            Chapter 11

    SEARS HOLDINGS CORPORATION, et al.,                               Case No. 18-23538 (RDD)

              Debtors.1                                               (Jointly Administered)


                                           NOTICE OF APPEAL

             PLEASE TAKE NOTICE that Santa Rosa Mall, LLC (“Santa Rosa” or “Appellant”), creditors in

the above captioned bankruptcy proceedings, hereby appeals, pursuant to 28 U.S.C. § 158(a)(1), to the

United States District Court for the Southern District of New York from the Order Denying Motion of Santa

Rosa Mall, LLC for Relief from the Automatic Stay (the “Order”, Docket No. 7881) entered by the United

States Bankruptcy Court for the Southern District of New York by the Honorable Robert D. Drain on April


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number are
as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546);
Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory Service, LLC
(6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204);
FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private
Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home
& Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C.
(7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR)
Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC
(1870); Wally Labs LLC (None); Big Beaver of Florida Development, LLC (None); California Builder Appliances,
Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
Hoffman Estates, Illinois 60179.
                                                         -1-
          Case 7:20-cv-03923-PMH Document 1 Filed 05/20/20 Page 2 of 4



30, 2020 (the “Appeal”). A copy of the Order is attached hereto as Exhibit I. The names of all parties to

the Appeal and the names, addresses, and telephone numbers of their respective counsels are as follows:

                    PARTY                                           ATTORNEY(S):
 Santa Rosa Mall, LLC                                  FERRAIUOLI LLC

                                                       Sonia E. Colón
                                                       390 N. Orange Avenue
                                                       Suite 2300
                                                       Orlando, FL 32801
                                                       Telephone: (407) 982-7310
                                                       Facsimile: (787) 766-7001
                                                       scolon@ferraiouli.com

                                                       Gustavo A. Chico-Barris
                                                       221 Ponce de León Avenue
                                                       5th Floor
                                                       San Juan, PR 00917
                                                       Telephone: (787) 766-7000
                                                       Facsimile: (787) 766-7001
                                                       gchico@ferraiuoli.com

                                                       -and-

                                                       RÍOS GAUTIER & CESTERO, C.S.P.
                                                       Carlos Ríos Gautier
                                                       27 Calle González Giusti, Ste. 300
                                                       Guaynabo, P.R. 00968-3076
                                                       Telephone (787) 753-7750
                                                       Facsimile (787) 759-6768
                                                       riosgautierlaw@yahoo.com

 Sears Holdings Corporation; Kmart Holding             WEIL, GOTSHAL & MANGES LLP
 Corporation; Kmart Operations LLC; Sears
 Operations LLC; Sears, Roebuck and Co.;               Ray C. Schrock, P.C.
 ServiceLive Inc.; SHC Licensed Business LLC;          Jacqueline Marcus
 A&E Factory Service, LLC; A&E Home                    Garrett A. Fail
 Delivery, LLC; A&E Lawn & Garden, LLC;                Sunny Singh
 A&E Signature Service, LLC; FBA Holdings              767 Fifth Avenue
 Inc.; Innovel Solutions, Inc.; Kmart Corporation;     New York, New York 10153
 MaxServ, Inc.; Private Brands,Ltd.; Sears             Telephone: (212) 310-8000
 Development Co.; Sears Holdings Management            ray.schrock@weil.com
 Corporation; Sears Home & Business                    jacqueline.marcus@weil.com
 Franchises, Inc.; Sears Home Improvement              garrett.fail@weil.com
 Products, Inc.; Sears Insurance Services, L.L.C.;     sunny.singh@weil.com
 Sears Procurement Services, Inc.; Sears
 Protection Company; Sears Protection Company
 (PR) Inc.; Sears Roebuck Acceptance Corp.; SR
 – Rover de Puerto Rico, LLC (f/k/a Sears,
 Roebuck de Puerto Rico, Inc.); SYW Relay
                                                     -2-
         Case 7:20-cv-03923-PMH Document 1 Filed 05/20/20 Page 3 of 4



LLC; Wally Labs LLC; SHC Promotions LLC;
Big Beaver of Florida Development, LLC;
California Builder Appliances, Inc.; Florida
Builder Appliances, Inc.; KBL Holding Inc.;
KLC, Inc.; Kmart of Michigan, Inc.; Kmart of
Washington LLC; Kmart Stores of Illinois LLC;
Kmart Stores of Texas LLC; MyGofer LLC;
Rover Brands Business Unit, LLC (f/k/a Sears
Brands Business Unit Corporation); Sears
Holdings Publishing Company, LLC; Sears
Protection Company (Florida), L.L.C.; SHC
Desert Springs, LLC; SOE, Inc.; StarWest, LLC;
STI Merchandising, Inc.; Troy Coolidge No. 13,
LLC; BlueLight.com, Inc.; Sears Brands, L.L.C.;
Sears Buying Services, Inc.; Kmart.com LLC;
Sears Brands Management Corporation and SRe
Holding Corporation.




                                     [Signatures on next page]




                                                  -3-
         Case 7:20-cv-03923-PMH Document 1 Filed 05/20/20 Page 4 of 4



Respectfully submitted.
Dated: May 14, 2019.
                                                         221 Ponce de León Avenue
                                                                           5th Floor
                                                                San Juan, PR 00917
                                                         Telephone: (787) 766-7000
                                                          Facsimile: (787) 766-7001

                                                            /s/ Sonia E. Colon Colon
                                                                Sonia E. Colón Colón
                                                              Admitted Pro Hac Vice
                                                              USDC-PR No. 213809
                                                              scolon@ferraiuoli.com

                                                         /s/ Gustavo A. Chico-Barris
                                                             Gustavo A. Chico-Barris
                                                           NY State Bar No. 929147
                                                              USDC-PR No. 224205
                                                              gchico@ferraiuoli.com

                                                                                and

                                                      Ríos Gautier & Cestero, C.S.P.
                                                    27 Calle González Giusti Ste 300
                                                        Guaynabo, P.R. 00968-3076
                                                          Telephone (787) 753-7750
                                                           Facsimile (787) 759-6768

                                                             /s/ Carlos Ríos Gautier
                                                                 Carlos Ríos Gautier
                                                              USDC-PR No. 112606
                                                             Admitted Pro Hac Vice
                                                         riosgautierlaw@yahoo.com

                                                                      Attorneys for
                                                              Santa Rosa Mall, LLC




                                      -4-
